On Remand from the Alabama Supreme Court

PER CURIAM.
Pursuant to a plea agreement with the State, Catherine Aaron pleaded guilty to the unlawful manufacture of a controlled substance, a violation of § 13A-12-217, Ala.Code 1975. In an unpublished memorandum issued on September 26, 2003, this Court affirmed Aaron’s conviction. See Aaron v. State, 913 So.2d 1109 (Ala.Crim.App.2003) (Shaw, J., dissenting, joined by Cobb, J.). The Alabama Supreme Court granted Aaron’s petition for the writ of certiorari and, in an opinion issued on April 1, 2005, reversed this Court’s judgment. Ex parte Aaron, 913 So.2d 1110 (Ala.2005).
In accordance with the Alabama Supreme Court’s opinion, the judgment of the trial court is reversed and this cause remanded to the trial court for proceedings consistent with the Supreme Court’s opinion.
REVERSED AND REMANDED.
McMILLAN, p.j., and COBB, BASCHAB, SHAW, and WISE, JJ., concur.